DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2. 	Claims 1-2, 4, 6-8 are pending wherein claim 1 is in independent form. 
3.	Claims 1 and 4 have been amended. 
4.	Claims 3, 5, 9-16 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-2, 4, 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Objections
7.	Claim 1 is objected to because of the following informalities:  
	Claim 1, line 6 recites “the identity other than the cell identity being set” which should be corrected as “the identity other than the cell identity of the serving cell being set”.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

€ the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

9.	Claims 1, 2, 4, 7-8 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tiirola et al (US 20120106473 A1, hereinafter referred to as Tiirola).
		Re claim 1, Tiirola teaches an integrated circuit (Processing entity, 3, 6, Fig. 2) to control a process performed by a terminal (Communication device 1, Fig. 1-2, UE 1-6, Fig. 5), the integrated circuitry comprising:
	(i) generating circuitry (processing entity 3 of a mobile communication device/UE, Fig. 2), which, in operation, generates a reference signal (Demodulation reference signal) using a sequence having a sequence number (sequence group 1-3, Fig. 4-5), the sequence number (Sequence group 1-3) being determined from both an identity other than a cell identity of a serving cell (one of Rel8 DMRS mode and DMRS adjustment mode) and a parameter specific to the terminal (Bandwidth/PRB allocation to a communication device), or determined from both the identity (one of Rel8 DMRS mode and DMRS adjustment mode) and a transmission bandwidth of the reference signal (Bandwidth/PRB allocation to a communication device), and the identity other than the cell identity (one of Rel8 DMRS mode and DMRS adjustment mode) being set in a coordinated multipoint transmission and reception (CoMP) set (Coordinated multipoint transmission and reception set including Cell A, Cell B, Cell C, Fig. 4-5) that is comprised of a plurality of cells (Cell A, Cell B, Cell C, Fig. 4-5), each cell having a respective cell identity (Cell A, Cell B, Cell C, Fig. 4-5) and communicating with the terminal in a CoMP manner (coordinated multipoint transmission and reception) that allows the plurality of cells to coordinately receive a signal from the terminal (coordinated multipoint reception, Fig. 1, Par 0007, Par 0045-0047, Par 0049-0050, Par 0052) (Fig. 1-2, Fig. 4-5, Fig. 10, Par 0007, Par 0034, Par 0040-0042, Par 0045-0047, Par 0049-0050, Par 0052-0058, Par 0060-0065, Par 0068-0073); and
	(ii) transmitting circuitry (Transceiver 7, Fig. 2), which, in operation, controls transmission of the generated reference signal (uplink DMRS) (Fig. 2, Fig. 5, Fig. 9-10, Par 0006-0007, Par 0040-0042, Par 0060-0065, Par 0068-0073).
		Re claim 2, Tiirola teaches that at least one input (Input 2, processing entity 3, transceiver 7) coupled to the circuitry (chipset 6, Fig. 2), wherein the at least one input, in operation, inputs data (Input 2, Fig. 2); and at least one output coupled to the circuity (display 5, transceiver 7), wherein the at least one output, in operation, outputs data (display 5, transceiver 7) (Fig. 2, Par 0040-0043).
		Re claim 4, Tiirola teaches that the sequence number is determined from the identity (one of Rel8 DMRS mode and DMRS adjustment mode) other than a cell identity of the serving cell (DMRS mode is not the identity of a serving cell) that transmits data to the terminal (Cell A, Cell B, Cell C transmit data to the served UEs) (Fig. 1, Fig. 4-5, Fig. 9-10, Par 0034-0035, Par 0052-0054, Par 0061-0062).
		Re claim 7, Tiirola teaches that the sequence number (sequence group) is determined from one of the identity (one of Rel8 DMRS mode and DMRS adjustment mode) and the cell identity (cell identity, Par 0068) depending on a type of transmission (CoMP transmission) (Fig. 4-5, Fig. 10, Par 0007, Par 0042, Par 0045-0047, Par 0049-0050, Par 0052-0058, Par 0060-0065, Par 0068-0073).
		Re claim 8, Tiirola teaches that the at least one output (display 5, transceiver 7) and the at least one input (Input 2, processing entity 3, transceiver 7), in operation, are coupled to an antenna (antenna arrangement) (Fig. 2, Par 0040-0043). 




Claim Rejections – 35 USC § 103
10.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be 6egative by the manner in which the invention was made.

11.	Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tiirola as applied to claim 1 above and further in view of Higuchi (WO2008114724 (corresponding US PG-PUB 20100067464), hereinafter referred to as Higuchi).
Re claim 6, Tiirola does not explicitly disclose to generate the reference signal by multiplying the reference signal by an orthogonal sequence.
Higuchi teaches to generate the reference signal by multiplying the reference signal by an orthogonal sequence (multiplying RS sequence by orthogonal covering sequence) (Pg. 3, Line 19-28, Pg. 13, Line 11-14 of WO2008114724 (Par 0006-0007, Par 0143 of US PG-PUB 20100067464)).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Tiirola by including the step to generate the reference signal by multiplying the reference signal by an orthogonal sequence, as taught by Higuchi for the purpose of providing a flexible “intercell reuse of a sequence of reference signals based on a CAZAC sequence in a system to which E-UTRA is applied”, as taught by Higuchi (Pg. 5, Line 27-29).


Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473